                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
                                                                                           10/30/2019
                                                                             DATE FILED: ______________
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LEE ANN HALSTEAD,                                              :
                                                               :
                                                               :
                           Plaintiff,                          :
                                                               :   OPINION AND ORDER
         -v-                                                   :
                                                               :   17-CV-9713 (JLC)
COMMISSIONER OF SOCIAL SECURITY, :
                                                               :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Lee Ann Halstead, who is represented by counsel, brings this action

pursuant to 42 U.S.C. § 405(g) seeking judicial review of the decision of the

Commissioner of Social Security denying her claim for Disability Insurance Benefits

and Supplemental Security Income benefits. The Commissioner moves to dismiss

the complaint on the ground that it was not timely filed. For the reasons set forth

below, the motion is granted.

                                             I. BACKGROUND

        Halstead applied for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”) benefits on November 12, 2013. See Declaration of Michael

Sampson dated June 4, 2019 (“Sampson Decl.”), Dkt. No. 23, Exhibit 1 (“Ex. 1”) at

ECF page number 4. 1 The application was denied, and Halstead requested a


1The Commissioner submitted the Sampson Declaration in support of his motion.
Sampson is the Acting Chief of Court Case Preparation and Review Branch 4 of the
Office of Appellate Operations, Social Security Administration. Sampson Decl. at 1.
hearing, which was held on February 20, 2014. Id. Thereafter, the Administrative

Law Judge (“ALJ”) denied Halstead’s claim in a decision issued on August 23, 2016.

Id. at ¶ 3(a), Ex. 1. 2

       Halstead then sought review of the ALJ’s decision, and on September 25,

2017, the Appeals Council sent Halstead a letter (the “Council Letter”) denying her

request for review and informing her that she had 60 days from the receipt of the

letter to file a civil action in federal court. Id. at 3(a), Ex. 2. 3 The Council Letter

further stated that the date of the receipt was assumed to be five days after the date


2 In light of the Court’s determination that the Commissioner’s motion is properly
made on the basis of Rule 12(b)(6) of the Federal Rules of Civil Procedure, see infra
pp. 4–5, the Court cannot consider materials outside of the Complaint without
converting the motion into one for summary judgment under Rule 56. See Global
Network Commc’ns. Inc. v. City of New York, 458 F.3d 150, 154–55 (2d Cir. 2006).
However, the Court can properly consider the ALJ’s Decision attached to the
Sampson Declaration, which is not part of the Complaint, because Halstead had
actual notice of the ALJ’s Decision—indeed, it was addressed to her—and the
document is integral to her claim in that Halstead has relied on the effects of the
ALJ’s Decision in drafting her Complaint. See Rodriguez ex rel. J.J.T. v. Astrue,
No. 10-CV-9644 (PAC) (JLC), 2011 WL 7121291, at *1 n. 2 (S.D.N.Y. July 25, 2011)
(citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)), adopted by
2012 WL 292382 (S.D.N.Y. Jan.31, 2012); see also Int’l Audiotext Network, Inc. v.
AT & T, 62 F.3d 69, 72 (2d Cir. 1995) (although court limited to facts as stated in
complaint, it may consider documents incorporated by reference without converting
motion to one for summary judgment). Furthermore, the Court’s consideration of
the ALJ’s Decision is proper to the extent that Halstead referred to it in the
Complaint. See Chambers, 282 F.3d at 152–53 (citations omitted); Amended Compl.
¶ 6 (alleging that “[t]he Social Security Administration disallowed plaintiff’s
application” in the ALJ’s Decision).

3 Halstead attached the Council Letter to her Complaint as required by the
Southern District form, and it is properly considered under Rule 10(c) of the Federal
Rules of Civil Procedure. For clarity, when citing to the Council Letter, I will cite to
it as “Council Letter” and use the corresponding page numbers of the three-page
letter itself.
                                           2
of the letter unless Halstead could show that she did not receive it within the five-

day period. Id. at 2. The Council Letter was sent to Halstead at her Clay Avenue

address in the Bronx, the same address as the one listed in her Complaint. Id. at 1.

      Halstead, represented by counsel Vivian Mortimer Williams, filed her

Complaint on December 11, 2017. Dkt. No. 1. Halstead filed an amended

complaint with her social security number redacted on January 15, 2018 (“Amended

Compl.,” Dkt. No. 7) following an order by the Honorable Ronnie Abrams, to whom

this case was originally assigned, directing her to do so (Order dated January 11,

2018, Dkt. No. 6). 4 After Halstead failed to serve defendant for several months, on

July 25, 2018, Judge Abrams issued an Order directing Halstead to serve defendant

by August 10, 2018, or the Court would dismiss the case. Order dated July 25,

2018, Dkt. No. 10. On August 14, 2018, Judge Abrams granted Halstead’s request

for an extension of time for service of the summons and complaint. Order dated

August 14, 2018. Dkt. No. 17. Following plaintiff’s failure to effect service, Judge

Abrams issued two subsequent orders directing plaintiff to file an affidavit of

service by April 19, 2019, and then by May 10, 2019. Order dated April 15, 2019,

Dkt. No. 19; Order dated May 7, 2019, Dkt. No. 20. On May 10, 2019, Halstead

filed an affidavit of service demonstrating that defendant had been served on March

11, 2019. Affidavit of Service, Dkt. No. 21.




4The original complaint is not available on the docket but Judge Abrams’ order
states that it was filed on December 11, 2017. Dkt. No. 6.
                                          3
      On June 10, 2019, the Commissioner moved to dismiss the complaint as

untimely pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure or, in the

alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure. Commissioner’s Memorandum of Law dated June 10, 2019, Dkt.

No. 25. By consent form dated September 26, 2019, all parties consented to my

jurisdiction to conduct all proceedings and order the entry of a final judgment. Dkt.

No. 28. On September 30, 2019, I directed Halstead to respond to defendant’s

motion by October 15, 2019, or it would be considered unopposed. Order dated

September 30, 2019, Dkt. No. 29. Halstead did not file any response.

                                  II.   DISCUSSION

   A. Standard of Review

      “A statute of limitations defense, based exclusively on dates contained within

the complaint or appended materials, may be properly asserted by a defendant in a

Rule 12(b)(6) motion.” Pressley v. Astrue, No. 12-CV-8461 (NSR) (PED), 2013 WL

3974094, at *4 (S.D.N.Y. Aug. 2, 2013) (citing Rodriguez ex rel. J.J.T. v. Astrue,

2011 WL 7121291, at *2). Indeed, Rule 12(b)(6) provides “the most appropriate

legal basis” for a motion to dismiss on statute of limitations grounds “because

expiration of the statute of limitations presents an affirmative defense.” Twumwaa

v. Colvin, No. 13-CV-5858 (AT) (JLC), 2014 WL 1928381, at *2 (S.D.N.Y. May 14,

2014) (quoting Nghiem v. U.S. Dep’t of U.S. Veterans Affairs, 451 F. Supp. 2d 599,

602 (S.D.N.Y. 2006)), adopted by Order dated July 29, 2014 (Dkt. No. 19). The


                                           4
Court, therefore, will consider the Commissioner’s motion to dismiss pursuant to

Rule 12(b)(6). Accordingly, in deciding the motion, the Court “must accept all

factual allegations in the complaint as true and draw inferences from those

allegations in the light most favorable to the plaintiff.” Jaghory v. New York State

Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997).

   B. Analysis

           1. The Complaint is Untimely

      It is well-established that the United States cannot be sued without its

consent. See, e.g., United States v. Navajo Nation, 556 U.S. 287, 289 (2009); Cnty. of

Suffolk, N.Y. v. Sebelius, 605 F.3d 135, 140 (2d Cir. 2010). Halstead seeks review of

the Commissioner’s final decision denying her benefits pursuant to the Social

Security Act (the “Act”), 42 U.S.C. § 405(g), which provides the requisite consent to

be sued:

           Any individual, after any final decision of the Commissioner of
           Social Security . . . may obtain a review of such a decision by a
           civil action commenced within 60 days after the mailing to him
           of notice of such decision or within such further time as the
           Commissioner of Social Security may allow . . . .

42 U.S.C. § 405(g).

      The Act provides that the remedy available under Section 205(g), codified at

42 U.S.C. § 405(g), is exclusive. Specifically, “[n]o findings of fact or decision of the

Commissioner of Social Security shall be reviewed by any person, tribunal, or

governmental agency except as herein provided.” 42 U.S.C. § 405(h).


                                            5
      The Code of Federal Regulations establishes further guidelines regarding the

statute of limitations for filing a civil action pursuant to this exclusive remedy

provision:

             Any civil action . . . must be instituted within 60 days after the
             Appeals Council’s notice of denial of request for review of the
             presiding officer’s decision or notice of the decision by the
             Appeals Council is received by the individual . . . [T]he date of
             receipt of . . . notice of the decision by the Appeals Council shall
             be presumed to be 5 days after the date of such notice, unless
             there is a reasonable showing to the contrary.

20 C.F.R. § 422.210(c). “Because this period defines the terms on which the United

States waives its sovereign immunity and consents to be sued, it is strictly

construed.” Paniagua v. Comm’r of Soc. Sec., No. 15-CV-2038 (JCM), 2017 WL

699117, at *2 (S.D.N.Y. Feb. 21, 2017) (citing Bowen v. City of New York, 476 U.S.

467, 479 (1986)) (citations omitted); Borrero v. Colvin, No. 14-CV-5304 (LTS) (SN),

2015 WL 1262276, at *3 (S.D.N.Y. Mar. 19, 2015) (requiring dismissal even where

delay is “minor”)).

      Here, the Council Letter informed Halstead that she had 60 days after the

receipt of the letter to file a civil action. Council Letter at 2. The Council Letter

further provided that, “[i]f you cannot file for court review within 60 days, you may

ask the Appeals Council to extend your time to file.” Id. at 3. Under the regulation,

an applicant is presumed to have received an Appeals Council notice five days after

the date of such notice. 20 C.F.R. § 422.210(c). Halstead’s Appeals Council Letter

was dated September 25, 2017, so she is presumed to have received the letter on


                                              6
September 30, 2017. Council Letter at 1. Accordingly, Halstead’s deadline to file

was 60 days later, November 29, 2017. However, Halstead did not initially file suit

until December 11, 2017, 12 days after the deadline. Many courts in this District

have dismissed social security cases under similar circumstances. See, e.g., Guzman

v. Comm’r of Soc. Sec., No. 18-CV-10232 (PAE) (KHP), 2019 WL 3346408, at *2

(S.D.N.Y. Apr. 29, 2019), adopted by 2019 WL 3337969 (S.D.N.Y. July 25, 2019)

(two days late); Colasuonno v. Berryhill, No. 18-CV-00641 (PED), 2018 WL 3733953,

at *3 (S.D.N.Y. Aug. 6, 2018) (16 days late); Courtney v. Colvin, No. 13-CV-2884

(AJN) (JLC), 2013 WL 5652476, at *3 (S.D.N.Y. Oct. 17, 2013), adopted by 2014 WL

129051 (S.D.N.Y. Jan. 14, 2014) (seven days late); Pressley v. Astrue, No. 12-CV-

8461 (NSR) (PED), 2013 WL 3974094, at *2–3 (S.D.N.Y. Aug. 2, 2013) (five days

late); Marquez v. Comm'r of Social Security, No. 12-CV-8151 (PAE) (SN), 2013 WL

3344320, at *4 (July 2, 2013) (one month late); Rodriguez ex rel. J.J.T. v. Astrue,

2012 WL 292382, at *2 (21 days late).

      Moreover, Halstead has not provided sufficient evidence to rebut the five-day

presumption. To successfully rebut this presumption, a plaintiff must provide

“affirmative evidence” that the Appeals Council notice was received more than five

days after the date of the notice. See, e.g., Shine v. Comm’r of Soc. Sec., No. 18-CV-

960 (PGG) (OTW), 2019 WL 2453357, at *2 (S.D.N.Y. Mar. 21, 2019) (citing Hall v.

Colvin, No. 14-CV-7731 (PGG) (HBP), 2017 WL 4339664, at *3 (S.D.N.Y. Sept. 29,

2017); see also 20 C.F.R. § 422.210(c) (requiring a “reasonable showing to the


                                           7
contrary”). The only evidence Halstead submitted to support her delayed filing is

her amended complaint, in which she alleged that she received the notice of denial

on October 11, 2017. Amended Compl. ¶ 8. 5 However, the affirmative evidence

must be “more than merely assert[ing] that [she] did not receive the notice within

five days.” Marte v. Apfel, No. 96-CV-9024 (LAP), 1998 WL 292358, at *2 (S.D.N.Y.

June 3, 1998); compare Sherwood v. Berryhill, No. 17-CV-5015 (GWG), 2018 WL

4473336, at *4–5 (S.D.N.Y. Sept. 18, 2018) (finding plaintiff’s sworn testimony of

late receipt by itself insufficient); Rodriguez v. Comm’r of Social Security, No. 16-

CV-02076 (LGS) (BCM), 2017 WL 6379618, at *3 (S.D.N.Y. Nov. 16, 2017) (finding

insufficient pro se plaintiff’s complaint alleging late receipt without “evidentiary

support”); Marquez v. Comm’r of Social Security, No. 12-CV-8151 (PAE), 2013 WL

3344320, at *4 (S.D.N.Y. July 2, 2013) (finding insufficient date of receipt in

plaintiff’s complaint without listing reason for delay) with Matsibekker v. Heckler,

738 F.2d 79, 81 (2d Cir. 1984) (rebutting five-day presumption with evidence that

defendant mailed notice later); Duran ex rel. Canfield v. Barnhart, No. 03-CV-1089

(HB), 2003 WL 22176011, at *2 (S.D.N.Y. Sept. 22, 2003) (rebutting presumption

after evidence of pattern of mailing more than five days after date of letter);

Chiappa v. Califano, 480 F. Supp. 856, 857 (S.D.N.Y. 1979) (rebutting presumption


5
  If Halstead had provided sufficient evidence to rebut the five-day presumption and
establish the October 11 date as the trigger for the running of the statute of
limitations, then her complaint filed on December 11 would have been timely, given
that the 60th day after October 11 fell on December 10, 2018, a Sunday, and the next
business day (i.e. Monday, December 11) would have been the last day for a timely
filing.
                                           8
where plaintiff established he no longer lived at address to which notice was

mailed).

      As previously noted, Halstead failed to file any opposition to the

Commissioner’s motion explaining her delay. The bare assertion of delay as

reflected in the listing of the October 11 date in her pleading, without further

evidence, is insufficient to rebut the five-day presumption. See, e.g., Johnson v.

Comm’r of Soc. Sec., 519 F. Supp. 2d 448, 449 (S.D.N.Y. 2007). Furthermore,

Halstead does not allege, nor does the record reflect, that she sought an extension of

time to file her Complaint. The Complaint is therefore untimely.

           2. Equitable Tolling is Not Warranted

      Although Halstead’s Complaint is untimely, the Court can still consider her

submission on the merits if the doctrine of equitable tolling applies. See Bowen, 476

U.S. at 479. “[C]ases may arise where the equities in favor of tolling the limitations

period are ‘so great that deference to the [Social Security Administration’s]

judgment is inappropriate.’” Id. at 480 (quoting Matthews v. Eldridge, 424 U.S.

319, 329 (1976)). To this end, the Supreme Court has held that the application of

the doctrine of equitable tolling to the statutory 60-day requirement is “fully

consistent with the overall congressional purpose’ and is ‘nowhere eschewed by

Congress.” Bowen, 476 U.S. at 480 (quoting Honda v. Clark, 386 U.S. 484, 501

(1967)).

      Equitable tolling “permits courts to deem filings timely where a litigant can


                                           9
show that ‘[s]he has been pursuing [her] rights diligently’ and that ‘some

extraordinary circumstance stood in [her] way.’’ Torres v. Barnhart, 417 F.3d 276,

279 (2d Cir. 2005) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

Application of the doctrine is appropriate only “in rare and exceptional

circumstances in which a party is prevented in some extraordinary way from

exercising [her] rights.” Zerilli–Edelglass v. N.Y. Transit Auth., 333 F.3d 74, 80 (2d

Cir. 2003) (internal citations, quotations, and alterations omitted); see also, e.g.,

Bowen, 476 U.S. at 481–82 (equitable tolling appropriate where “Government’s

secretive conduct prevent[ed] plaintiffs from knowing of a violation of rights”);

Canales v. Sullivan, 936 F.2d 755, 759 (2d Cir. 1991) (equitable tolling may be

warranted for untimely complaint where claimant had mental impairment).

      In examining the Complaint in the light most favorable to her, I find that

there is nothing in the record before the Court to demonstrate that Halstead has

been diligently pursuing her rights or that any “extraordinary” circumstances

caused her to file her Complaint after the 60-day period had ended. See Torres v.

Barnhart, 417 F.3d at 279. It is noteworthy that Halstead failed to file any

opposition to the Government’s motion to dismiss—a prime opportunity to bring to

the Court’s attention any extraordinary circumstances that may have contributed to

her late filing. See, e.g., Johnson, 519 F. Supp. 2d at 448–49 (granting unopposed

motion to dismiss and noting that court “may deem [plaintiff's] claims as

abandoned” (citing In re Refco Capital Mkts., Ltd. Brokerage Customer Secs. Litig.,


                                            10
No. 06-CV-643 (GEL), 2007 WL 2694469, at *6 (S.D.N.Y. Sept 13, 2007)));

Colasuonno, 2018 WL 3733953, at *2 (“Plaintiff has not responded to the motion to

dismiss and thus has suggested no reason why the five day presumption should not

apply here.”). Thus, I find nothing in the record that would entitle Halstead to

equitable tolling.

       While the result here may be harsh, given that Halstead only missed her

filing deadline by 12 days, the 60–day limit is a statute of limitations that must be

strictly construed because it is a condition of a sovereign immunity waiver. As the

Supreme Court has counseled, it is for Congress and not the courts to modify

procedural requirements for obtaining judicial review of administrative decisions.

See Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (“Procedural

requirements established by Congress for gaining access to the federal courts are

not to be disregarded by courts out of a vague sympathy for particular litigants.”).

Ultimately, “Congress’ determination so to limit judicial review to the original

decision denying benefits is a policy choice obviously designed to forestall repetitive

or belated litigation of stale eligibility claims. Our duty, of course, is to respect that

choice.” Califano v. Sanders, 430 U.S. 99, 108 (1977).




                                             11
                               III.   CONCLUSION

      For the foregoing reasons, the Commissioner’s motion to dismiss is granted

and the case is dismissed. The Clerk is directed to mark Docket No. 22 as granted

and to close this case.

      SO ORDERED.

Dated: October 30, 2019
      New York, New York




                                        12
